ON MOTION FOR REHEARING.
Guerry, J.
In view of the contentions made in the motion for *448rehearing and in order to make clear any seeming ambiguity we make this addition to the opinion:
We sustain the overruling of the general demurrer on the theory that the petition alleged that Downs was to be paid when the contracts which were then in existence between the government and Georgia Wholesale Company came to an end. The petition alleged that these contracts were in the possession of the defendant. If it could be implied from the allegations of the petition that the operations between the government and the defendant referred to in the petition meant contracts then in existence, and any other contracts that might be entered into at some future time, and which might or might not terminate except at the will of other parties, we would hold that it was error to overrule the general demurrer. If the petition is subject to such construction, the general demurrer should have been sustained. The evidence for the plaintiff, as pointed out in the motion, was that Downs contended in his testimony that his contract made in 1922 referred to contracts then in existence and to any other contracts which might thereafter come into existence. If such be the facts, the claim is barred for the reason that the evidence showed that his services with the defendant company ended sometime in 1925, and he was entitled to be paid within a reasonable time thereafter. The defendant could not have then prevented the collection of any amount it might have owed Downs because of services performed on the ground that it had made or might continue to make with the government additional contracts in which Downs had no interest or concern. If such suit had been brought within a reasonable time after such services were performed, Downs would have been entitled to recover the amount earned. A delay of eleven or twelve years will bar an action when it appears that the contracts intended to toll the statute are contracts which the plaintiff has no interest in or control over, and which are dependent entirely on the will of the defendant and third parties.
All contracts to be binding must have the quality of mutuality. Jernigan, Lawrence & Co. v. Wimberly, 1 Ga. 220, Morrow v. Southern Express Co., 101 Ga. 810 (28 S. E. 998); McCaw Manufacturing Co. v. Felder, 115 Ga. 408, 413 (41 S. E. 664); 3 Michie’s Digest, 453. By performing his part of the contract Downs created an obligation to pay on the part of the defendant, and the contract became enforceable. In 12 Am. Jur. 560, § 68, it is said: “How*449ever, where the duration of the performance of a promise is left to be determined by the promisor, the promise is too indefinite to create a legal obligation.” For further citation of authorities on this point see Hughes v. McEwen, 112 Miss. 35 (72 So. 848, L. E. A. 1917B, 1048). As alleged in the petition in this case the contract fixed the time for the payment of the services to be performed by Downs at the time the contracts then in existence between the government and the defendant came to an end. As pointed out by the movant, the evidence introduced showed that the contract, as made, fixing the time for the payment to Downs for his services, "“covered present contracts and anticipated contracts,” or any contracts then in existence, or any contracts that the defendant might thereafter see fit to make with the government, irrespective of the time. If such was the agreement between Downs and the defendant, the time of his payment for his services was dependent entirely on the will of the promisor, the defendant, and the contract as made was lacking in mutuality. Downs, having performed his contract and having earned the amount promised to be paid him for his services, was entitled to pay therefor at the completion of his services or within a reasonable time thereafter. Twelve years having elapsed between the time he performed the services and the time of the bringing of the action, the claim is barred by the statute. An amendment making the allegations of the petition conform to the testimony of Downs, would subject such petition to a general demurrer on the ground that it showed on its face that it was barred by the statute of limitations.
MacIntyre and Felton, JJ., concur.